Matter of Jessica B. (Anonymous) v Narone G. (Anonymous) (2015 NY Slip Op 09430)





Matter of Jessica B. (Anonymous) v Narone G. (Anonymous)


2015 NY Slip Op 09430


Decided on December 23, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
THOMAS A. DICKERSON
COLLEEN D. DUFFY, J.
HECTOR D. LASALLE, JJ.


2015-00622
 (Docket Nos. F-7276-11, P-8269-12)

[*1]In the Matter of Jessica B. (Anonymous), appellant,
vNarone G. (Anonymous), respondent. (Proceeding No. 1)
In the Matter of Narone G. (Anonymous), respondent,
vvJessica B. (Anonymous), appellant. (Proceeding No. 2)


Frank Bruno, Jr., Glendale, NY, for appellant.
Eric Perlmutter, Jamaica, NY, attorney for the child.

DECISION & ORDER
Appeal from an order of the Family Court, Queens County (Fran L. Lubow, J.), dated December 24, 2014. The order denied the mother's objections to two orders of that court (Michael J. Fondacaro, S.M.), both dated April 1, 2014.
ORDERED that the order dated December 24, 2014, is affirmed, without costs or disbursements.
By order dated April 1, 2014, after a hearing, the Family Court granted the petition of Narone G. pursuant to Family Court Act § 516-a to vacate an acknowledgment of paternity. By separate order of that court, also dated April 1, 2014, the court dismissed the mother's petition pursuant to Family Court Act article 4 for child support. In the order appealed from, dated December 24, 2014, the Family Court denied the mother's objections to the two orders dated April 1, 2014.
Under the particular circumstances of this case, the Family Court properly determined that the Support Magistrate's findings, made after a hearing, were supported by the record.
BALKIN, J.P., DICKERSON, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court